982 A.2d 1146 (2009)
In re Denise R. STANLEY, Petitioner.
No. 09-BG-1209.
District of Columbia Court of Appeals.
October 29, 2009.
Before GLICKMAN and THOMPSON, Associate Judges, and NEBEKER, Senior Judge.

ORDER
PER CURIAM.
On consideration of petitioner, Denise R. Stanley's petition for reinstatement, this court's opinion in In re Stanley, 769 A.2d 141 (D.C.2001) indefinitely suspending petitioner from the practice of law in the District of Columbia, the Court of Appeals of Maryland's order of reinstatement, see Attorney Grievance Comm'n of Maryland v. Denise R. Stanley, 385 Md. 319, 869 A.2d 750 (2005), and the statement of Bar Counsel concluding that petitioner is fit to resume the practice of law in the District of Columbia, and it further appearing that petitioner has filed the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that petitioner, Denise R. Stanley, be and hereby is reinstated to practice law in the District of Columbia. It is
FURTHER ORDERED that prior to practicing law in the District of Columbia, petitioner shall complete the mandatory course on the D.C. Rules on Professional Conduct and District of Columbia Practice.